PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Hill, et al.						:
Application No. 15/845,774				:	DECISION ON PETITION
Filing Date: December 18, 2017 			:
Attorney Docket No. 14764-273486			:



This is a decision on the petition under 37 CFR 1.137(b), filed May 17, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
May 10, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed 
February 10, 2021, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on May 11, 2021. The Office mailed a Notice of Abandonment on May 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $1200.00, (2) the petition fee in the amount of $2100.00, and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET